 Case 2:16-cv-00237-JAK-GJS Document 121-2 Filed 01/10/19 Page 1 of 2 Page ID
                                  #:1132


 1   MICHAEL N. FEUER, City Attorney (SBN 111529x)
 2   THOMAS H. PETERS, Chief Assistant City Attorney
     CORY M. BRENTE, Supervising Assistant City Attorney
 3   GEOFFREY PLOWDEN, Deputy City Attorney (SBN 146602)
 4   200 N. Main Street, 6th Floor, City Hall East
     Los Angeles, California 90012
 5   Email: geoffrey.plowden@lacity.org
 6   Tel: (213) 978-7038 Fax: (213) 978-8785
 7   Attorneys For Defendants CITY OF LOS ANGELES, CHARLIE BECK,
 8   JEFFREY BERT and ANDREW SMITH
 9
                            UNITED STATES DISTRICT COURT
10
11                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   CHARMAINE CHUA, TORIE             )        Case No.: CV 16-00237 JAK (GJSx)
                                       )        Honorable Judge: John A. Kronstadt
13   RIVERA, LYDIA HICKS, and KYLE     )        Honorable Magistrate Judge: Gail J. Standish
                                       )
     TODD, individually and on behalf of a
14                                     )
     class of similarly situated persons, and
                                       )        DECLARATION OF
15   the NATIONAL LAWYERS GUILD,       )        GEOFFREY PLOWDEN
                                       )
16                                     )
                          Plaintiffs,  )
                                       )        HON. JOHN A. KRONSTADT
17   vs.
                                       )
18                                     )
     CITY OF LOS ANGELES, a municipal )
19   entity, CHIEF CHARLIE BECK,       )
                                       )
20   COMMANDER ANDREW SMITH, )
     CAPT. JEFF BERT, and DOES 1 - 10, )
21                                     )
     inclusive,                        )
22                      Defendants.    )
                                       )
23
24         I, Geoffrey Plowden, Declare as follows:
25         1.     I am an attorney at law, duly admitted to practice before this Court.
26         2.     On November, 28, 2018, the Court issued an order moving the motion for
27   general damages to February 4, 2018. I did not receive the order as I was out on medical
28



                                                1
 Case 2:16-cv-00237-JAK-GJS Document 121-2 Filed 01/10/19 Page 2 of 2 Page ID
                                  #:1133


 1   leave. I was unaware of the January 7, 2019 due date, reflected in that order. I suspect
 2   the staff in my absence calendared the due date for any opposition for January 14,
 3   21 days before the hearing. When I returned to work I was not given the earlier due
 4   date.
 5           3.    Last week, my office reached a settlement with plaintiffs as to the entirety
 6   of the case, subject to the Court’s approval and City Council’s approval. On January 7,
 7   2019, I had email correspondence with plaintiff’s counsel and was led to believe a
 8   notice of settlement would be filed promptly with the Court, and certainly by January
 9   14, 2019, the suspected (but erroneous) due date for defendants’ opposition. That has
10   not been done, but will be done momentarily.
11           4.    As such, I believed not only was a non-opposition going to be rendered
12   moot by the notice of settlement (and a request that all dates be taken off calendar), but
13   that defendants’ response to the motion was not due until Monday.
14           5.    I apologize for any delay or confusion that my misunderstanding has
15   caused the Court. I have worked diligently to resolve this rather complicated case, and
16   lessen the burden on the Court’s docket. If I can assist in any way further, I am happy
17   to help.
18           I declare under the penalty of perjury, under the laws of the United States of
19   America, that the foregoing is true and correct. Executed this 10th day of January, 2019
20   at Los Angeles, California.
21                                        /S/ Geoffrey Plowden
22                                    ___________________________
23                                    GEOFFREY PLOWDEN
24
25
26
27
28



                                                  2
